Citation Nr: 1223181	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-06 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits in the amount of $23,230.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Veteran's claim is now in the jurisdiction of the New Orleans, Louisiana VA Regional Office. 

The Veteran testified before the undersigned at a Travel Board hearing in July 2010. A transcript of the hearing is of record.  The Board remanded the claim for additional development in September 2010.

In a May 2012 written brief presentation, the Veteran's representative asserted that the Veteran filed a claim for service-connected compensation benefits at some point in 1953 that has not yet been adjudicated.  That matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

After the most recent adjudication of the claim in October 2011, the Veteran submitted additional evidence.  His representative waived initial AOJ consideration of this evidence in June 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In June 2006, the Veteran's nonservice-connected disability pension benefits were terminated effective September 1, 1995, the date his current spouse (hereinafter "B(2)") began receiving Social Security benefits, resulting in an overpayment in the amount of $23,230.00. 
2.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in creating this debt. 

3.  The Veteran and VA were mutually at fault in creation of the overpayment at issue. 

4.  Recovery of half of the instant indebtedness, or $11,615.00, would not be against the principles of equity and good conscience. 


CONCLUSION OF LAW

The criteria for entitlement to a partial waiver of recovery of an overpayment of nonservice-connected disability pension benefits, in the amount of $11,615.00, have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the Veteran's claim for waiver of recovery of an overpayment of nonservice-connected VA disability pension benefits.  Essentially, it appears that the overpayment resulted because of VA's failure to update its records with the correct Social Security Number (SSN) for B(2), as well as the Veteran's failure to report B(2)'s Social Security income to VA. 

The United States Court of Appeals for Veterans Claims (Court) has consistently held that VA's duties to notify and assist do not apply to waiver claims.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); see also Barger v. Principi, 16 Vet. App. 132 (2002).  

Regardless, as noted above, the Board previously remanded this matter in September 2010 so that the AOJ could request copies of all documents pertinent to the overpayment issue that were referenced in the paper claims folder but not associated therewith.  All such records have been obtained.  In this regard, the Veteran's representative has asserted in May 2012 that documents pertaining to an unadjudicated claim for benefits filed in 1953, as well as the Veteran's service treatment and personnel records, are absent from the claims folder and must be obtained prior to the Board's review of the instant appeal.  However, as detailed below, resolution of this claim requires consideration of evidence associated with the claims folder dated from 1991, and does not necessitate a review of information from service treatment or personnel records.  Thus, as the evidence identified by the Veteran's representative has no bearing on the instant matter, and all outstanding documents identified in the September 2010 remand have been obtained, the Board finds that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Initially, the Board notes that the Veteran does not dispute the validity of the debt at issue in this case, but merely requests a waiver of the debt.  In the absence of a challenge to the validity of the debt, or in the absence of prima facie evidence that the debt was improperly created, the validity of the debt need not be examined further.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, consideration will be given to the following elements: fault of the debtor; balancing of faults; undue hardship; defeat the purpose; unjust enrichment; changing position to one's detriment.  Id.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965(b). 

In the present appeal, the Committee on Waivers and Compromises determined in an August 2006 decision that the evidence in this case did not establish fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.  The Board is also satisfied that none of the circumstances in this case rise to a level of fraud, misrepresentation, or bad faith, such that there is a legal bar to the issue of waiver of recovery of the debt.  See 38 U.S.C.A. § 5302(c); see also Reyes, supra, at 374.  Thus, the sole question before the Board is whether collection of the indebtedness at issue in this appeal, in the amount of $23,230.00, would violate the principles of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

In the interest of clarity, the Board believes that a brief factual background is necessary.  On a March 1991 application for VA nonservice-connected pension benefits, the Veteran indicated that he was divorced.  In April 1991, the AOJ denied the Veteran's claim based on countable income in excess of the limit for pension purposes.  The AOJ instructed the Veteran to complete VA Form 21-0517, Improved Pension Eligibility Verification Report (hereinafter "EVR"), in order to claim unreimbursed medical expenses to support his claim.  The Veteran returned the completed form in December 1991, noting that he was not married.  In March 1992, he was awarded pension benefits and informed that the award included an additional allowance for his child.  He was also provided the following notice: "If there is any change in your income or the status of your dependents, you should notify this office immediately."  The March 1992 letter directed the Veteran to read an enclosed VA Form 21-8768, which contained important information about the right to receive pension benefits. 

Following the March 1992 letter, in February 1993, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, listing B(2) as an additional dependent and providing her SSN.  He attached a marriage certificate, as well as a judgment demonstrating his 1988 divorce from his former spouse of the same name (hereinafter "B(1)").  Additionally, he provided an EVR that listed zero income for B2.  The AOJ adjusted his award in April 1993 based on this information to allow for additional pension benefits for B(2).
In June 1994, the Veteran submitted an EVR in which he corrected the area of the form requesting his spouse's SSN, as it had been erroneously pre-filled with B(1)'s information.  He reported zero income for B(2) at that time.  In July 1994, his pension rate was adjusted based upon the EVR.  

In July 1995, B(2) began receiving Social Security benefits.  However, on EVRs dated in January 1998, January 2000, and January 2005, the Veteran reported no such Social Security income.  These documents continued to reflect B(1)'s SSN, an error which the Veteran corrected on the January 2005 EVR.  Additionally, letters to the Veteran dated in March 1996, April 1999, June 2000, February 2001, December 2002, May 2003, December 2003, February 2004, December 2004 and May 2005 listed $0 income from Social Security for B(2), and included the following notice: "Your rate of VA pension depends on total 'family' income which includes your income and that of any dependents.  We must adjust your payments whenever this income changes.  You must notify us immediately if income is received from any source other than that shown above.  You must also report any changes in the income shown above.  Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."  

In October 2005, the AOJ requested information from the Social Security Administration (SSA) as to the whether the Veteran's spouse was in receipt of any income from that agency, erroneously providing B(1)'s SSN.  That same month, the AOJ informed the Veteran that it had received information from SSA that his spouse was in receipt of SSA benefits since January 1999, and if that incorrect was incorrect, to please provide clarification.  The AOJ proposed to reduce and terminate the Veteran's pension benefits based upon this information, and allowed the Veteran 60 days to respond.  See 38 C.F.R. § 3.105(h).  In December 2005, the AOJ, apparently realizing its prior error, queried SSA regarding income information using B(2)'s SSN.  The Veteran was then informed by the AOJ that the prior proposal to terminate his pension benefits was being implemented, based on the assumption that his spouse first received Social Security income in January 1999.  

A March 2006 notice to the Veteran indicated that, upon further review, records from SSA reflected that the Veteran's spouse first received benefits from that agency in August 1995, and adjusted the proposed reduction and termination of pension accordingly.  The AOJ requested that the Veteran inform the AOJ if his spouse had received any retroactive payments from SSA, and provided an additional 60-day period to respond.  Id.  The AOJ also notified the Veteran that this adjustment in his award resulted in an overpayment of benefits, and that he would be notified shortly of the amount of the overpayment, as well as options for repayment.  The Veteran promptly informed the AOJ that there were no retroactive Social Security benefits paid to B(2), and also included evidence of her receipt of SSA benefits since 1995.  In June 2006, the AOJ implemented the proposed reduction and termination of benefits as detailed in the March 2006 notice.

In a July 2006 letter, VA's Debt Management Center informed the Veteran that he owed VA $23,230.00.  The Veteran timely requested a waiver of recovery of that overpayment, and initiated this appeal.  

In his hearing before the undersigned, the Veteran testified that his representative informed him in 1993 that, since he had provided B(2)'s SSN on VA Form 21-686c, VA would be able to ascertain when she began drawing Social Security income through data-matching.  He stated that he corrected the errors he noticed on the EVRs he received that erroneously listed B(1)'s SSN.  He maintained that he was partially responsible in the creation of the overpayment, but that his actions were not intentional and he promptly and fully complied with requests from VA for information on B(2)'s Social Security income when the error was discovered.  He also asserted that he was unaware of the portion of the post-1995 notification letters from VA listing $0 in income from Social Security for B(2).  

As noted above, in determining whether recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a), there are various elements to consider.  The first element pertains to the fault of the debtor and requires an analysis as to whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965(a)(1).

The Board has carefully reviewed the facts of this case, as summarized in pertinent part above, and concludes that the Veteran's actions contributed to the creation of the debt, in that he failed to inform VA of B(2)'s SSA income on the EVRs he submitted following her receipt of such income beginning in 1995.  He had a duty to report these income changes at the time he became aware of them.  38 C.F.R. § 3.660(a)(1).  Thus, the Veteran was at fault in causing the debt at issue in this appeal.  38 C.F.R. § 1.965(a)(1).

However, the Board must also weigh VA's fault in the creation of the overpayment, and its failure to input B(2)'s SSN is significant.  See 38 C.F.R. §1.965(a)(2).  The Veteran provided this information to VA in 1993, two years before her receipt of SSA income, and again on the June 1994 and January 2005 EVRs when VA failed to process the change, yet VA did not correct the error until well over a decade after the Veteran's first clarification.  Moreover, the Board finds credible the Veteran's assertions that he was under the impression that VA would conduct data-matching against the information he provided in 1993 and adjust his pension award when B(2) began to receive SSA income in 1995.  For these reasons, the Board finds that VA was equally at fault in creation of the debt.  Id.

Other elements for consideration address whether repayment of the debt would nullify the objective for which the benefits were intended, see 38 C.F.R. § 1.965(a)(4), and whether failure to make restitution would result in unfair gain to the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the Board notes that the purpose of VA nonservice-connected pension benefits is to provide financial assistance to Veterans who are unable to secure and follow a substantially gainful occupation by reason of nonservice-connected disabilities.  The amount of pension benefits is calculated based on total countable family income and on the number of dependents.  In light of the demonstration of mutual fault between the Veteran and VA, the Board finds that repayment of half of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran's basic necessities appear to have been provided for during the period in which the overpayment arose, and he also had the added benefit of B(2)'s Social Security income during that period.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment of half of the debt would not nullify the purpose for which the pension benefits were intended, since the Veteran was not deprived of the basic necessities such as food and shelter.  Id.  Further, the Board finds that if the Veteran fails to repay the portion of this debt attributable to fault on his part, it will result in an unfair gain to him.  See 38 C.F.R. § 1.965(a)(5). 

As to the element of undue financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  In this regard, a July 2006 Financial Status Report reveals that the Veteran's monthly income exceeds his reported monthly expenses by approximately $540.00.  Less than a year later, in March 2007, the Veteran reported that his monthly expenses exceeded his monthly income by $150.  However, the Board emphasizes that this more recent form reflects over $400 in nonessential expenses, such as cable television, a lawn service, haircuts and entertainment.  Moreover, the Veteran testified in July 2010 that he has been repaying the debt at a rate of $200 per month, and did not indicate any deprivation of basic necessities as a result of these payments.  Under these circumstances, the Board does not believe that recovery of half of the overpayment in the amount of $11,615.00 would result in undue financial hardship to the Veteran.  38 C.F.R. § 1.963(a)(3).  

In summary, a review of the elements pertaining to the principles of equity and good conscience, as set forth by 38 C.F.R. § 1.965(a), convinces the Board that equal weight in this case should be accorded to the fault of the Veteran and VA in creation of the indebtedness.  When all of the relevant elements as set forth above are considered, the Board is not persuaded that the Government should forego its right to collection of half of the indebtedness in the instant appeal, or $11,615.00.  Accordingly, the Board finds that partial waiver of recovery of the overpayment in the amount of $11, 615.00, is warranted. 



ORDER

Entitlement to a partial waiver of recovery of an overpayment of nonservice-connected disability pension benefits, in the amount of $11,615.00, is granted.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


